DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 03/01/2022, with respect to 35 U.S.C 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections of claims 5 and 6 have been obviated by claim amendments.  The 35 U.S.C 112(b) rejections of claims 5-6 have been withdrawn. 
Applicant's arguments, see pages 7-9, filed 03/01/2022, with respect to Double Patenting have been fully considered but they are not persuasive.  In regards to the double patenting rejection of claims 14 and 15 over claim 14 of U.S Patent Application No. 17/040,264 (hereinafter ‘264), the Applicant argues that there is no teaching or suggestion in claim 14 of ‘264 to receive a request for verification or measurement of a light output value.  The Examiner disagrees.  The Examiner contends that the limitation “automatically initiating a verification or measurement of a light output value of the light source after implantation” in ‘264 (claim 14, lines 6-7) does teach and/or suggest the instant limitation “receiving a request for verification or measurement of a light output value”.  The Examiner contends that “request” is interpreted broadly and that “automatic initiat[ion]” reads on a request.  For instance, the request could be an automatic instruction from the processor for verification or measurement.  The Examiner maintains the double patenting rejection of claim 15, but upon further consideration has changed 
Applicant’s arguments, see pages 9-12, filed 03/01/2022, with respect to 35 U.S.C 102 rejections have been fully considered and are persuasive.  The previously-held 35 U.S.C 102 rejections of claims 1-4, 7-13, and 16-20 have been withdrawn.  However, upon further review, a new 35 U.S.C 102(a)(1) and 102(a)(2) rejection over claims 1-4, 7, and 11-17 over Ecker, et al. (U.S PGPub No. 2012/0232354) (previously a request for verification or measurement of a light output value; in response to the request, receiving, from the light monitor, a measurement of light generated by the light source; and based on the measurement, reporting a response to the request”.  The Examiner contends that the device of Ecker can perform the functions recited in claim 1 and enables the processor to perform those functions. Previously, claims 14 and 15 were indicated allowable, but upon further consideration, it has been determined that Ecker teaches parallel limitations found in the claims directed to a non-transitory processor readable storage media and method.  Please see 35 U.S.C 102 and 103 rejections below.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17/040,264 (reference application – hereinafter ‘264) (The line numbers are in reference to the claim set filed 03/01/2022 for ‘264). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter related to an optical stimulation system.
Regarding claim 14 of the instant application, claim 14 of ‘264 discloses:
A non-transitory processor readable storage media that includes instructions for monitoring optical stimulation using an optical stimulation system (claim 14, lines 1-3) comprising a light source (claim 14, lines 3), a light monitor (claim 14, line 3), and an optical lead coupled to the light source (claim 14, lines 3-4), wherein execution of the instructions by one or more processor devices performs actions (claim 14, lines 4-5), comprising: receiving a request for verification or measurement of a light output value (claim 14, lines 6-7 – The ‘264 system comprises a processor and a memory, and automatically initiates a verification or measurement (i.e., an automatic request for verification or measurement), and would thus be configured for receiving a request for verification or measurement of a light output value); in response to the request, receiving, from the light monitor, a measurement of light generated by the light source (claim 14, lines 8-9); and based on the measurement, reporting a response to the request (claim 14, lines 10-13 – reporting a response, e.g. sending a warning or taking a corrective action).
Therefore, instant claim 14 is not patentably distinct from claim 14 of the ‘264 application.

Claim 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/040,264 (reference application – hereinafter ‘264) (The line numbers are in reference to the claim set filed 03/01/2022 for ‘264). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter related to an optical stimulation method.
Regarding claim 15 of the instant application, claim 15 of ‘264 discloses:
A method of monitoring optical stimulation using an optical stimulation system comprising a light source, a light monitor, and an optical lead coupled to the light source (claim 15, lines 1-3), the method comprising: receiving a request for verification or measurement of a light output value (claim 15, lines 4-5 – automatically initiating a verification or measurement (i.e., receiving a request for verification or measurement)); in response to the request, receiving, from the light monitor, a measurement of light generated by the light source (claim 15, lines 6-7); and based on the measurement, reporting a response to the request (claim 15, lines 8-11 – reporting a response, e.g. sending a warning or taking a corrective action).
Therefore, instant claim 15 is not patentably distinct from claim 15 of the ‘264 application.

Claim 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 17/040,233 (reference application – hereinafter ‘233), further in view of claim 8 of copending Application No. 17/040,233. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter related to an optical stimulation system.
Regarding claim 14 of the instant application, claim 12 of ‘233 discloses:
A non-transitory processor readable storage media that includes instructions for monitoring optical stimulation using an optical stimulation system (claim 11, lines 1-3) comprising a light source (claim 11, line 3), a light monitor (claim 12, line 3), and an optical lead coupled to the light source (claim 11, lines 3-4), wherein execution of the instructions by one or more processor devices performs actions (claim 11, lines 4-5).
*Note: claim 12 of ‘233 depends on claim 11 of ‘233.
Claim 12 of ‘233 does not disclose the actions of receiving a request for verification or measurement of a light output value; in response to the request, receiving, from the light monitor, a measurement of light generated by the light source; and based on the measurement, reporting a response to the request.
However, claim 8 of ‘233 teaches the actions of receiving a request for verification or measurement of a light output value (claim 8, line 3); in response to the request, receiving, from the light monitor, a measurement of light generated by the light source (claim 8, lines 4-6); and based on the measurement, reporting a response to the request (claim 8, line 8).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 12 of ‘233 by applying the teachings of claim 8 of ‘233 in order to achieve the actions of receiving and responding to a request for the non-transitory processor readable storage media for an optical stimulation system.
Therefore, instant claim 14 is not patentably distinct from claim 12 of the ‘233 application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-4, 7, and 11-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ecker, et al. (U.S PGPub No. 2012/0232354) (previously cited).

Regarding claim 1, Ecker teaches (Figure 1, elements 10 and 12; Figure 3a) an optical stimulation system (paragraphs [0015]-[0016], [0018], and [0033]), comprising: (Figure 3A, element 11) an implantable base unit (paragraphs [0033]-[0034]) comprising (Figure 3A, element 29) a housing (paragraph [0034]), (Figure 2, elements 10, 20, and 22) a light source disposed in the housing and configured to produce light for optical stimulation of tissue (paragraphs [0002], [0019] – Sensor 10 is shown to include two light sources 20 and 22 mounted within a housing 12 of sensor 10), and (Figure 2, element 18 – light detector, e.g., light monitor; Figure 3A, element 28 – sensor, e.g., light monitor) a light monitor disposed in the housing (paragraphs [0002], [0025], [0034]); (Figure 1, element 10; Figure 3A, element 8) an implantable optical lead coupled, or coupleable, to the base unit (paragraphs [0015] – optical sensor is shown implemented in an elongated medical lead that is adapted to be coupled to an implantable medical device (IMD), [0017], [0033]), (Figure 3A, elements 8 and 10) the optical lead comprising a distal portion and at least one emission region disposed along the distal portion (paragraphs [0019] and [0033]-[0034] – the sensor 10 is located at the distal end of the optical lead 8, and the sensor contains the light sources, e.g., emission region), (Figure 3A, elements 8, 10, and 24; Figure 3B, elements 10’ and 80) wherein the optical lead is configured for receiving light produced by the light source and Programmer 36 may be used to program optical sensor control parameters including light source drive currents.  Programmer could be considered the power source that allows the light sources in the optical sensor 10 to function, [0036] – sensor drive circuit provides electrical connection to optical sensor); (Figure 1; Figure 3B, element 86) an implantable connector lead coupled, or coupleable, to the base unit (paragraphs [0017] – a proximal lead connector assembly located at a proximal end of the medical lead used for mechanically and electrically connecting the lead to an IMD, [0036]); and (Figure 3A, element 36; Figure 3B, elements 80, 84) an implantable control module coupled, or coupleable, to the connector lead and configured to generate electrical signals and to transmit the electrical signals to the light source via the connector lead and to receive electrical signals from the light monitor via the connector lead (paragraphs [0035]-[0037]), the control module comprising a memory (paragraph [0049]), and (Figures 3B and 4, elements 72, 80, and 82) a processor coupled to the memory (paragraphs [0042], [0044]-[0045], [0049]) and (Figure 3A, elements 11, 36) configured for receiving a request for verification or measurement of a light output value (Paragraphs [0035] – “Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11.  With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters, [0038] – sensor drive circuit 80 provides the operational power for the optical sensor and controls the timing of optical sensor operation, [0039] – Sensor drive circuit 80 controls the current applied to the light source including in the emitting portion of the optical sensor.  The drive current used to activate the light source can be increased or decreased to control the intensity of emitted light during sensor operation, [0043] – Drive circuit 80 provides an activation signal for causing light source 20 to emit light according to a monitoring protocol); in response to the request, receiving, from the light monitor, a measurement of light generated by the light source (Paragraphs [0038] – Sensor processor circuit 82 receives optical sensor signal output (e.g., request) and processes the signal output to estimate a chromophore measurement corresponding to the measured light, [0043]-[0044] – Processor and control 72 used the sampled voltage to compute a measurement of a chromophore …); and based on the measurement, reporting a response to the request (paragraph [0044] – “… compute a measurement of for use in monitoring a patient condition and/or controlling a therapy delivered by an IMD.” ).
	Therefore, claim 1 is unpatentable over Ecker, et al.

Regarding claim 2, Ecker teaches the optical stimulation system of claim 1, wherein (Figure 3B, elements 80 and 82) the processor is further configured for directing the light monitor to make the measurement (paragraph [0038]).
Therefore, claim 2 is unpatentable over Ecker, et al.

Regarding claim 3, Ecker teaches the optical stimulation system of claim 1, wherein the processor is further configured for comparing the measurement to an expected light output value (paragraph [0064] – optical sensor signal measurements obtained over time are compared to each other to determine relative changes in the sensor output signal for indicating a change in a physiological condition), wherein reporting the response comprises reporting the response based on the comparison of the measurement to the expected light output value (paragraph [0035] – “Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11.”, paragraph [0044] – “… compute a measurement of a chromophore in an for use in monitoring a patient condition and/or controlling a therapy delivered by an IMD.”).
Therefore, claim 3 is unpatentable over Ecker, et al.

Regarding claim 4, Ecker teaches the optical stimulation system of claim 3, wherein (Figure 2, elements 10, 18 – light detector, e.g., light monitor, 20, and 22; Figure 3A and 3B, elements 36, 80, and 82) the processor is further configured for directing the light source to generate light that is expected to be at the expected light output level at a site where light is collected for measurement by the light monitor (paragraphs [0002], [0019] – Sensor 10 is shown to include two light sources 20 and 22 mounted within a housing 12 of sensor 10, [0025], [0035]-[0036], [0039] – Sensor drive circuit 80 controls the current applied to the light source including in the emitting portion of the optical sensor.  The drive current used to activate the light source can be increased or decreased to control the intensity of emitted light during sensor operation, [0043] – Drive circuit 80 provides an activation signal for causing light source 20 to emit light according to a monitoring protocol).
Therefore, claim 4 is unpatentable over Ecker, et al.

Regarding claim 7, Ecker teaches the optical stimulation system of claim 1, wherein (Figure 3A, elements 11 and 36) reporting the response comprises sending a report to a device from which the request was sent (paragraph [0035] – Programmer 36 provides a user interface for programming IMD 11 and retrieving data required by IMD 11, paragraph [0044] – “… compute a measurement of a chromophore in an adjacent for use in monitoring a patient condition and/or controlling a therapy delivered by an IMD.”).
Therefore, claim 7 is unpatentable over Ecker, et al.

Regarding claim 11, Ecker teaches the optical stimulation system of claim 1, wherein (Figure 3A, element 36) reporting the response comprises automatically adjusting the optical stimulation if the measurement deviates by more than a threshold amount from an expected light output level (see at least paragraph [0035] – With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters. Methods for automatically adjusting sensor control parameters will be further described herein.).
Therefore, claim 11 is unpatentable over Ecker, et al.

Regarding claim 12, Ecker teaches the optical stimulation system of claim 1, further comprising, (Figure 3A, element 36) prior to receiving the request, receiving a stimulation program or set of stimulation parameters which initiates the request (paragraph [0035] – With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters. These are all stimulation programs that are already set in place and are capable of adjustment by the user through the user interface.)
Therefore, claim 12 is unpatentable over Ecker, et al.

Regarding claim 13, Ecker teaches the optical stimulation system of claim 1, further comprising (Figure 3A, element 36) an external device configured for communication with the control module (paragraph [0035]), wherein (Figure 3A, element 36) the external device comprises an input device and a processor coupled to the input device and configured for receiving a user input that includes the request for verification or measurement of the light output value (paragraph [0035] – The programmer includes a user interface for programming the IMD and retrieving data acquired by the IMD, and would inherently include a processor.); and communicating the request to the control module (paragraph [0035] – Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11. With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters.).
Therefore, claim 13 is unpatentable over Ecker, et al.

Regarding claim 14, Ecker teaches a non-transitory processor readable storage media (paragraph [0049]) that includes (Figure 5) instructions for monitoring optical stimulation using an optical stimulation system (paragraph [0048]) comprising (Figure 2, elements 10, 20, and 22) a light source (paragraphs [0002], [0019] – Sensor 10 is shown to include two light sources 20 and 22 mounted within a housing 12 of sensor 10), (Figure 2, element 18 – light detector, e.g., light monitor; Figure 3A, element 28 – sensor, e.g., light monitor) a light monitor (paragraphs [0002], [0025], [0034]), and (Figure 1, element 10; Figure 3A, elements 8 and 10) an optical lead coupled to the light source (paragraphs [0015] – optical sensor is shown implemented in an elongated medical lead that is adapted to be coupled to an implantable medical device (IMD), [0017], [0019], [0033]-[0034] – the sensor 10 is located at the distal end of the optical lead 8, and the sensor contains the light sources, e.g., emission region), wherein execution of the instructions by one or more processor devices performs actions, comprising: (Figure 3A, elements 11, 36) receiving a request for verification or measurement of a light output value (Paragraphs [0035] – “Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11.  With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters, [0038] – sensor drive circuit 80 provides the operational power for the optical sensor and controls the timing of optical sensor operation, [0039] – Sensor drive circuit 80 controls the current applied to the light source including in the emitting portion of the optical sensor.  The drive current used to activate the light source can be increased or decreased to control the intensity of emitted light during sensor operation, [0043] – Drive circuit 80 provides an activation signal for causing light source 20 to emit light according to a monitoring protocol); in response to the request, receiving, from the light monitor, a measurement of light generated by the light source (Paragraphs [0038] – Sensor processor circuit 82 receives optical sensor signal output (e.g., request) and processes the signal output to estimate a chromophore measurement corresponding to the measured light, [0043]-[0044] – Processor and control 72 used the sampled voltage to compute a measurement of a chromophore …); and based on the measurement, reporting a response to the request (paragraph [0044] – “… compute a measurement of a chromophore in an adjacent tissue volume for use in monitoring a patient condition and/or controlling a therapy delivered by an IMD.” ).
Therefore, claim 14 is unpatentable over Ecker, et al.

Regarding claim 15, Ecker teaches (Figure 5) a method of monitoring optical stimulation using an optical stimulation system (paragraph [0048]) comprising (Figure 2, elements 10, 20, and 22) a light source (paragraphs [0002], [0019] – Sensor 10 is shown to include two light sources 20 and 22 mounted within a housing 12 of sensor 10), (Figure 2, element 18 – light detector, e.g., light monitor; Figure 3A, element 28 – sensor, e.g., light monitor) a light monitor (paragraphs [0002], [0025], [0034]), and (Figure 1, element 10; Figure 3A, elements 8 and 10) an optical lead coupled to the light source (paragraphs [0015] – optical sensor is shown implemented in an elongated medical lead that is adapted to be coupled to an implantable medical device (IMD), [0017], [0019], [0033]-[0034] – the sensor 10 is located at the distal end of the optical lead 8, and the sensor contains the light sources, e.g., emission region), the method comprising: (Figure 3A, elements 11, 36) receiving a request for verification or measurement of a light output value (Paragraphs [0035] – “Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11.  With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters, [0038] – sensor drive circuit 80 provides the operational power for the optical sensor and controls the timing of optical sensor operation, [0039] – Sensor drive circuit 80 controls the current applied to the light source including in the emitting portion of the optical sensor.  The drive current used to activate the light source can be increased or decreased to control the intensity of emitted light during sensor operation, [0043] – Drive circuit 80 provides an activation signal for causing light source 20 to emit light according to a monitoring protocol); in Sensor processor circuit 82 receives optical sensor signal output (e.g., request) and processes the signal output to estimate a chromophore measurement corresponding to the measured light, [0043]-[0044] – Processor and control 72 used the sampled voltage to compute a measurement of a chromophore …); and based on the measurement, reporting a response to the request (paragraph [0044] – “… compute a measurement of a chromophore in an adjacent tissue volume for use in monitoring a patient condition and/or controlling a therapy delivered by an IMD.” ).
Therefore, claim 15 is unpatentable over Ecker, et al.

Regarding claim 16, Ecker teaches the optical stimulation system of claim 13, wherein (Figure 3A, element 36) the external device is a programming unit, a clinician programmer, or a patient remote control (paragraph [0035]).
Therefore, claim 16 is unpatentable over Ecker, et al.

Regarding claim 17, Ecker teaches the optical stimulation system of claim 13, wherein (Figure 3A, element 36) reporting the response comprises communicating the response to the request to the external device (paragraph [0035]), wherein the external device further comprises a display (paragraph [0035] – Programmer provides a user interface for programming IMD and retrieving data acquired by the IMD.  It would be inherent that the user interface comprises a display) and the processor of the external device is further configured for reporting the response to the request on the display Programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11).
Therefore, claim 17 is unpatentable over Ecker, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ecker, et al. (U.S PGPub No. 2012/0232354) (previously cited).

Regarding claims 8 and 9, Ecker teaches the optical stimulation system of claim 1, as indicated hereinabove.  Ecker does not specifically teach the limitations of instant claims 8-9, that is wherein reporting the response comprises reporting positively, or sending a warning, if the measurement is within or more than a threshold amount of an expected light output level.
However, Ecker does teach (Figure 3A, elements 11 and 36; Figure 4, elements 62, 66, and 82) that programmer 36 provides a user interface for programming IMD 11 and retrieving data required by IMD 11 (paragraph [0035]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ecker’s system could be easily programmed to provide a positive report or warning based on Ecker’s teaching of a user interface for retrieving data.  One of ordinary skill in the art may desire such a positive report or warning in order to ensure that important data retrieved and displayed on the user interface isn’t missed by the user.
Therefore, claims 8 and 9 are unpatentable over Ecker, et al.

Regarding claims 10, Ecker teaches the optical stimulation system of claim 1, as indicated hereinabove.  Ecker does not necessarily teach the limitation of instant claim 10, that is wherein reporting the response comprises prompting or directing a user to adjust the optical stimulation if the measurement deviates by more than a threshold amount from an expected light output level.
However, Ecker does teach (Figure 3A, elements 11 and 36) that programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11. With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters (paragraph [0035]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ecker’s system could comprise the step of directing a user to adjust the optical stimulation if the measurement deviates by more than a threshold amount from an expected light output level.  One of ordinary skill in the art would have recognized that the user interface in Ecker could easily direct a user and that the user of Ecker’s system has a great amount of ability to adjust the optical stimulation of the system.  One of ordinary skill in the art would desire such a 
Therefore, claim 10 is unpatentable over Ecker, et al.

Regarding claims 18, Ecker teaches the optical stimulation system of claim 17, as indicated hereinabove.  Ecker does not necessarily teach the limitation of instant claim 18, that is wherein reporting the response comprises prompting or directing a user to adjust the optical stimulation if the measurement deviates by more than a threshold amount from an expected light output level.
However, Ecker does teach (Figure 3A, elements 11 and 36) that programmer 36 provides a user interface for programming IMD 11 and retrieving data acquired by IMD 11. With respect to the monitoring methods employing an optical sensor described herein, programmer 36 may be used to program optical sensor control parameters including an integration time interval, an integration capacitance, light source drive current(s), the frequency that the optical sensor signal is monitored, the time interval over which optical sensor signal monitoring is performed, and the frequency of automatically adjusting optical sensor control parameters (paragraph [0035]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ecker’s system could comprise the step of directing a user to adjust the optical stimulation if the measurement deviates by more than a threshold amount from an expected light output level.  One of ordinary skill in the art would have recognized that the user interface in Ecker could easily direct a user and that the user of Ecker’s system has a great amount of ability to adjust the 
Therefore, claim 18 is unpatentable over Ecker, et al.

Regarding claims 19 and 20, Ecker teaches the optical stimulation system of claim 17, as indicated hereinabove.  Ecker does not specifically teach the limitations of instant claims 19-20, that is wherein reporting the response comprises reporting positively, or sending a warning, if the measurement deviates by more than or is within a threshold amount from an expected light output level.
However, Ecker does teach (Figure 3A, elements 11 and 36; Figure 4, elements 62, 66, and 82) that programmer 36 provides a user interface for programming IMD 11 and retrieving data required by IMD 11 (paragraph [0035]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Ecker’s system could be easily programmed to provide a positive report or warning based on Ecker’s teaching of a user interface for retrieving data.  One of ordinary skill in the art may desire such a positive 
Therefore, claims 19 and 20 are unpatentable over Ecker, et al.

Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With regards to dependent claim 5, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Ecker) does not teach or render obvious wherein the light monitor is configured to measure a light output level directly from the light source.  Instead, Ecker teaches (Figure 2, elements 17, 19, and 24) a light barrier or baffle disposed between light emitting portion and light detecting portion (paragraph [0027]).  Ecker further teaches that the light barrier prevents the direct, reflected or refracted transmission of emitted light that is not scattered by tissue volume.  It would not have been obvious to one of ordinary skill in the art and there is no motivation present to remove this barrier.  No other prior art reference could be found that teaches or renders obvious this limitation of instant claim 5.
With regards to dependent claim 6, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Ecker) does not teach or render obvious wherein the optical lead further comprises a first optical waveguide . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792